DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant introduces new claim 2, reciting, “The computer-implemented method of claim 17, wherein the call event data packet is automatically received when a call associated with the call recording is terminated”.  


The current par. [0029] describes “The call recording can then be associated with any returned customer identification and/or the most recent job. In the case where no customer identification is returned, the call recording may be discarded or preserved in a database for non-customer calls or the like”.
	It is still far from description of claim 2.

For now examiner will examine the claim 2 according to the best mode analysis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over McGarry et al (US 2018/0309872 – per Applicant IDS submitted 12/17/21) in view of Kadosh et al (US 2015/0363721).
Claim 17. McGarry, via figs. 1 and 2, teaches a computer-implemented method comprising: 
receiving a call event data packet comprising a recipient telephone number and a call recording; (McGarry: Old Service Provider 245 receives inquiry from the New Service Provider 210 while the databases 212 and/or 250 may store, (i.e., record) telephone numbers and associated metadata (e.g., the assignment information related to the telephone number, assignment information, etc.),[0022] which includes user call request of new port, [0020, 0024] and Fig. 3.  Please note the secondary art, Kadosh also teaching this call recording feature as Kadosh discusses “the VoIP phone server may record and store the call in the phone service database, may log the information associated with the call in the phone service database, or may record, store and log the call in the phone service database, [0021, 0027]”.

querying a customer database based on the recipient telephone number to retrieve a customer identification; (McGarry: At step 104, the old service provider is asked to validate the subscriber's information. The old service provider, at step 106, confirms the subscriber's information and notifies the new service provider, [0006])
storing and associating the call recording with the customer identification; (McGarry: The new service provider, at step 108, notifies an administrative agency LNPA (e.g., the Number Portability Administration Center (NPAC) in the United States) of the requested port, [0006]);
associating the stored call recording with a most recent job associated with the customer identification; (McGarry: Fig. 1, steps 110, 112 and 114, also [0006]);
sending information regarding the most recent job to a computing device of a customer service representative; (Fig. 1, step 114, here after the verification of concurrence of step 112, the penultimate task by the new service provider to the LNPA is to ACTIVATE the port service and the latest task  is to BROASTCAST to the world, i.e., telecommunication industry network, for service availability); and 
While McGarry broadly mentions broadcasting to the telecommunications industry network that call routing and call management operation are now available for service, Fig. 6, [0028] and there are some interactions between customer and service providers via a service order.
McGarry does not details “causing initiation of a call back to a telephone associated with the recipient telephone number, to establish voice communications between the computing device of the customer service representative and the telephone.  
Kadosh teaches “By way of at least one embodiment, each of the VoIP phone sever 102, the service management application 101, the at least one client 103 and the at least one field agent 104 may communicate with one another in a wired or wireless manner, such as over a network, using mobile phones, or any other computer, [0042] where in one or embodiments, once the at least one field agent 104 receives the 
Therefore it would have been obvious top the ordinary artisan before the effective filing date to modify the teaching of McGarry to include the teaching of Kadosh for the purpose of ensuring the high standard of quality of service, i.e., customer being called back and provided appropriate services and the customer being happy with service;  ultimately generating the revenue for the service provider.
Claim 21. (New) The computer-implemented method of claim 17, wherein causing initiation of the call back to the telephone associated with the recipient telephone number comprises establishing the voice communications between the computing device of the customer service representative and the telephone.  (See claim 17).
Claim 22. (New) The computer-implemented method of claim 17, wherein the call event data packet is automatically received when a call associated with the call recording is terminated.  
Please see the 112 rejection above where examiner will, with his best mode of analysis, recite Kadosh, “according to one or more embodiments, via the task management screen, the service management application 101 may accept, store and schedule at least one task, at 201, (i.e., work task/work order) to be dispatched to the at least one field agent 104, [0045] for processing; where the service management application 101 may display an option to record and save the one or more calls as one 

Claims 23-24. (New) The computer-implemented method of claim 17, wherein the call event data packet is automatically received when it is verified that an order has been placed by a customer associated with the recipient telephone number (McGarry: The customer credential may be submitted to the new SP when the user requests the port, [0020]); wherein the call event data packet indicates a status of the order.  (Kadosh: a status of the at least one task, a call report on each of the at least one task, [0019]).

Claims 18-19 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over McGarry (US 2018/0309872 – per Applicant IDS submitted 12/17/21) in view of Kadosh et al (US 2015/0363721)  and further in view of Lau et al (US 2016/0135104).
Claim 18. The computer-implemented method of claim 17, further comprising: identifying one or more call quality metrics with a call associated with the call event data packet and with a first voice carrier (Lau: In at least one embodiment, a handover controller may receive a quality metric value obtained by a user device for a current base station of a carrier network. The quality metric value may measure quality of experience characteristics of an application that is in communication with the current base station, [0019] and also see Abstract); and 
storing the one or more call quality metrics at a database with a set of call quality metrics associated with the first voice carrier. (Lau: The received quality metric values and associated information may be stored by the metrics analysis module 316 in the data store 324 as metrics data 326, [0063]; In at least some embodiments, the data store 324 may store the metric data 326, [0078]).
Claim 19. The computer-implemented method of claim 18, further comprising: identifying that a call quality metric associated with a second voice carrier is greater than one or more metrics of the set of call quality metrics; (Lau: The offset module 224 may use a quality metric translation algorithm to compare a quality metric value of a currently connected based station to a corresponding quality metric value and generate a signal robustness offset value, [0048] and also Abstract; if the average quality metric value is greater than the current quality metric value, the metrics analysis module 316 may initiate a handover of the user device 104 from the currently connected base station to the adjacent base station, [0065]); and 
identifying that a call to a second recipient telephone number should be initiated via the second voice carrier based on the second voice call quality metric being greater than the one or more metrics of the set of call quality metrics. (When the corresponding quality metric value is greater than the quality metric value, the handover controller may command the user device to perform a handover that switches the user device from communicating with the current base station to communicating with the adjacent base station, Abstract and [0048 and 0065]).
Therefore it would have been obvious top the ordinary artisan before the effective filing date to modify the teaching of McGarry to include the teaching of Lau ensuring the highest standard of quality service that voice quality is at best and customer is happy about that.
27. (New) The computer-implemented method of claim 17, further comprising: storing, with the call recording and the customer identification, at least one of the recipient phone number, one or more event identifiers, a product order status, (Kadosh: a status of the at least one task, a call report on each of the at least one task, [0019]); at least one carrier used to transfer voice data, at least one metric that identifies call quality (Lau: a quality metric value for a voice call, [0043]), a number of hops, or a number of errors or failures associated with the call associated with the call recording.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McGarry (US 2018/0309872 – per Applicant IDS submitted 12/17/21) in view of Kadosh et al (US 2015/0363721)  and further in view of Kishi (US 2002/0026371).
Claims 25-26, McGarry does not, but Kishi teaches “the call event data packet is automatically received when a date that an ordered product will be delivered or an ordered service will be rendered is verified; wherein the call event data packet indicates a cost associated with the ordered product or the ordered service.  (Kishi: product order comprising a delivery time, a production cost and production status, [0008, 0017]). 
	Therefore it would have been obvious to the ordinary artisan to modify McGarry’s teaching to include Kishi’s teaching for the purpose of explicitly providing customer delivery date and cost associated with the production/service to avoid any dispute in the future.

Response to Arguments
Applicant’s arguments with respect to the current claim(s) filed 12/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) on 12/17/2021 (which is 3 months after the first Non-Final Action was presented)  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PHUNG-HOANG J NGUYEN/          Primary Examiner, Art Unit 2651